DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-9, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Saitou et al. (US Patent Application No. 2015/0099112).  
Regarding claim 1, Saitou et al. teach a foam sheet (page 1, paragraph [0001], page 11, paragraph [0136]) comprising a foam layer (page 1, paragraph [0001], page 11, paragraph [0135]) and a pressure sensitive adhesive layer arranged on at least one side of the foam layer (page 11, paragraph [0135]).
Saitou et al. are silent on wherein the foam sheet has a dielectric constant increase amount Q-P at 10% compression of 0.2 (F/m) or more, where P (F/m) represents a dielectric constant of the foam sheet immediately after the foam sheet has been left at rest under conditions of a temperature of 23°C and humidity of 50% for 2 hours, and Q (F/m) represents a dielectric constant of the foam sheet at a time when the foam sheet is compress by 10% immediately after being left at rest under the conditions of a temperature of 23°C and a humidity of 50% for 2 hours.  However, the 
Regarding claim 2, Saitou et al. teach a foam sheet (page 1, paragraph [0001], page 11, paragraph [0136]) comprising a foam layer (page 1, paragraph [0001], page 11, paragraph [0135]) and a pressure sensitive adhesive layer arranged on at least one side of the foam layer (page 11, paragraph [0135]).
Saitou et al. are silent on wherein the foam sheet has a dielectric constant increase amount R-P at 50% compression at 0.3 (F/m) or more, where R (F/m) represents a dielectric constant of the foam sheet at a time when the foam sheet is compressed by 50% immediately after being left at rest under the conditions of a temperature of 23°C and a humidity of 50% for 2 hours.  However, the conditions of the dielectric constant at 50% compression under specific conditions are considered to be satisfied similarly to the invention of the present application.
Regarding claim 4, Saitou et al. teach wherein the foam layer has an average cell diameter of 10 to 150 µm which reads on Applicant’s claimed range of 10 µm to 200 µm (page 1, paragraph [0014], page 2, paragraph [0033]).
Regarding claim 6, Saitou et al. teach wherein the foam layer has a closed cell ratio of not more than 40% which reads on Applicant’s claimed range of from 0% to 80% (page 2, paragraph [0032]).
Regarding claim 7, Saitou et al. teach wherein the foam layer is formed from a resin composition containing at least one kind selected from an acrylic polymer, a urethane based polymer, an olefin based polymer, an ester-based polymer, and a rubber (page 3, paragraphs [0046]-[0049]).
Regarding claim 8, Saitou et al. teach wherein the pressure sensitive adhesive layer has a thickness of 2 to 100 µm which reads on Applicant’s claimed range of 5 µm to 300 µm (page 12, paragraph [0139]).
Regarding claim 9, Saitou et al. teach wherein a pressure sensitive adhesive forming the pressure sensitive adhesive layer is at least one kind selected from an acrylic pressure sensitive adhesive, a silicone based pressure sensitive adhesive, and rubber based pressure sensitive adhesive (page 11, paragraph [0138]).
Regarding claim 11, Saitou et al. teach a foam sheet (page 1, paragraph [0001], page 11, paragraph [0136]) comprising a foam layer (page 1, paragraph [0001], page 11, paragraph [0135]) and a pressure sensitive adhesive layer arranged on at least one side of the foam layer (page 11, paragraph [0135]), wherein the foam sheet has a repulsive force at 50% compression of 0.1 to 4.0 N/cm2 (page 1, paragraph [0017]).
Saitou et al. are silent on wherein the foam sheet has a repulsive force at 50% compression of from 0.1 N/cm2 to 20.0 N/cm2, the repulsive force at 50% compression being measured as a repulsive force (N/cm2) in conformity with a method of measuring a compression hardness described in JIS K 6767:1999 by dividing a stress (N) at a time when a sheet-shaped test piece cut out from the foam sheet so as to measure 30 mm wide by 30 mm long is compressed in a thickness direction thereof at a compression speed of 10 mm/min until a compression ratio of 50% is achieved, by an area of the test piece (9 cm2) to convert the stress into a value per unit area (1 cm2
Regarding claim 12, Saitou et al. teach a foam sheet (page 1, paragraph [0001], page 11, paragraph [0136]) comprising a foam layer (page 1, paragraph [0001], page 11, paragraph [0135]) and a pressure sensitive adhesive layer arranged on at least one side of the foam layer (page 11, paragraph [0135]).
The limitation “wherein the foam sheet is used for an electrostatic capacitance sensor" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The foam sheet of Saitou et al. is capable of being used for an electrostatic capacitance sensor in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Saitou et al. (US Patent Application No. 2015/0099112).
Saitou et al. are relied upon as disclosed above.
Regarding claim 3, Saitou et al. teach wherein the foam layer has a thickness of 0.05 to 5.0 mm (=50 µm to 5000 µm) which reads on Applicant’s claimed range of 30 µm to 1,000 µm (page 3, paragraph [0045]). 
Regarding claim 10, Saitou et al. teach wherein the foam layer has a thickness of 0.05 to 5.0 mm (=50 µm to 5000 µm) (page 3, paragraph [0045]) and the pressure sensitive adhesive layer has a thickness of 2 to 100 µm (page 12, paragraph [0139]) which reads on Applicant’s claimed foam sheet has a thickness of from 35 µm to 1,300 µm.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saitou et al. (US Patent Application No. 2015/0099112) in view of Eckhardt et al. (US Patent Application No. 2015/0307751).
Saitou et al. are relied upon as disclosed above.
Regarding claim 5, Saitou et al. fail to teach wherein the foam layer has a porosity of from 20% to 80%.  However, Eckhardt et al. teach a foam sheet comprising a foam layer (page 1, paragraph [0013]) and a pressure sensitive adhesive layer 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the porosity of Saitou et al. to that of Eckhardt et al. in order to provide a polymeric foam layer easily identified by those skilled in the art (Eckhardt et al., page 10, paragraph [0119]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/3/2021